UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4291



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIMEJI BRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Joseph Robert Goodwin, Dis-
trict Judge. (CR-98-191)


Submitted:   September 14, 1999           Decided:   October 19, 1999


Before WIDENER, ERVIN,* and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hunt L. Charach, Federal Public Defender, Edward H. Weis, Federal
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant.   Rebecca A. Betts, United States Attorney, Susan M.
Arnold, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.



     *
       Judge Ervin was assigned to the panel in this case but died
prior to the time the decision was filed. The decision is filed by
a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dimeji Bright appeals the sentence imposed by the district

court following his plea to a single count of bank fraud in vio-

lation of 18 U.S.C.A. § 1344 (West Supp. 1999).   Bright argues that

the district court erred when it applied a two level enhancement

for obstruction of justice. See U.S. Sentencing Guidelines Manual,

§ 3C1.1 (1998).    We disagree.   Bright’s false statements to the

Secret Service regarding his relationship with two other suspects

under investigation significantly impeded the district court’s

ability to assess relevant conduct for sentencing purposes.     See

USSG § 3C1.1, comment. (n.4(g)); United States v. Ashers, 968 F.2d

411, 413 (4th Cir. 1992).    Accordingly, we affirm Bright’s sen-

tence.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                  2